Hughes, J.
Appellant contends that the trial court erred in admitting evidence of the type and disposition of previous convictions for other offenses after defendant had admitted the fact of previous conviction.
The objections to questions asked by the prosecutor, which showed the disposition of cases where previous convictions had been obtained, were sustained. The trial court specifically instructed the jury that such questions were improper and did not constitute evidence, and were to be ignored.
The trial court’s admission into evidence of the nature of the offense of which the defendant was convicted in 1944 for the purpose of reflecting his credibility as a witness, was not an abuse of discretion. Meyers v. State (1927), 193 Wis. 126, 213 N. W. 645.
By the Court. — Judgment affirmed.